Name: Commission Regulation (EC) No 1647/95 of 5 July 1995 amending Regulation (EC) No 1550/94 laying down detailed rules of application for the management of a quota of preparations of a kind used in animal feeding falling within CN codes 2309 90 31 and 2309 90 41, provided for in the Interim Agreement on trade and trade-related matters concluded with Bulgaria
 Type: Regulation
 Subject Matter: agricultural activity;  international trade;  tariff policy;  Europe
 Date Published: nan

 7. 7. 95 rwi Official Journal of the European Communities No L 156/25 COMMISSION REGULATION (EC) No 1647/95 of 5 July 1995 amending Regulation (EC) No 1550/94 laying down detailed rules of application for the management of a quota of preparations of a kind used in animal feeding falling within CN codes 2309 90 31 and 2309 90 41, provided for in the Interim Agreement on trade and trade-related matters concluded with Bulgaria trade negotiations, it is necessary to make adjustments to those provisions ; Whereas the rates of duties of the Common Customs Tariff are those applicable on the day the declaration of release for free circulation of the import is made ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3641 /93 of 20 December 1 993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Republic of Bulgaria of the other part ('), and in parti ­ cular Article 1 thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (2), and in parti ­ cular Article 3 ( 1 ) thereof, Whereas in order to take account of the existing import arrangements in the cereals sector and those resulting from the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations, transi ­ tional measures are needed to adjust the preferential concessions in the form of a partial exemption from the import levy on certain quantities of preparations intended for use as animal feed originating in the Republic of Bulgaria ; Article 1 Regulation (EC) No 1550/94 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Products falling within CN codes 2309 90 31 and 2309 90 41 originating in Bulgaria and qualifying for an annual degressive import duty tariff quota, in accor ­ dance with the arrangements provided for in the Interim Agreement concluded with Bulgaria, may be imported into the Community in accordance with the provisions of this Regulation . The import duty reduction rate applicable and the quantities that may be imported during the period from 1 July 1995 to 30 June 1997 shall be as set out in the Annex hereto.' 2 . Article 4 is replaced by the following : ' In the case of products to be imported qualifying for the import duty reduction provided for in Article 1 , the import licence applications and the licence itself shall include : (a) in Section 8 , the word "Bulgaria" ; the licence requires that importation takes place from this country ; (b) in Section 24, one of the following indications : Whereas Commission Regulation (EC) No 1 550/94 (3), as amended by Regulation (EC) No 2221 /94, lays down detailed rules of application for the importation of certain quantities of preparations intended for use as animal feed listed in the Annex thereto under preferential conditions in the form of a reduction in the import levy under the Interim Agreement concluded with Bulgaria ; whereas that agreement was subsequently amended within the framework of an agreement concluded in the form of an exchange of letters between the Community and Bulga ­ ria (4) entailing the amendment of Regulation (EC) No 1551 /94 by Regulation (EC) No 2221 /94 Q and the new Annex thereto ; whereas, in view of the agreements concluded during the Uruguay Round of multilateral  Derecho de importaciÃ ³n reducido en un 60 % [Anexo del Reglamento (CE) n ° 1550/94], (') OJ No L 333 , 31 . 12. 1993, p. 16.  Importtold nedsat med 60 % (Bilaget til forord ­ ning (EF) nr. 1550/94), (3) OJ No L 166, 1 . 7. 1994, p. 43 . 0 OJ No L 349 , 31 . 12. 1994, p. 105. (4) OJ No L 239, 14. 9. 1994, p. 6 . 0 OJ No L 178 , 12. 7. 1994, p. 71 .  ZollermÃ ¤Ã igung um 60 % (Anhang der Verord ­ nung (EG) Nr. 1550/94), No L 156/26 EN Official Journal of the European Communities 7. 7. 95 Ã Ã ±Ã Ã ¼Ã Ã  Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ¼Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã ¿Ã  Ã ºÃ ±Ã Ã ¬ 60 % [Ã Ã ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 1550/94],  60 % nedsatt importtull (Bilaga till fÃ ¶rordning (EG) nr 1550/94).' 60 % import duty reduction [Annex to Regula ­ tion (EC) No 1550/94], 3 . The Annex is replaced by the following Droit Ã 1 importation rÃ ©duit de 60 % [Annexe du reglement (CE) n ° 1550/94], 'ANNEX Dazio all importazione ridotto del 60 % [Alle ­ gato del regolamento (CE) n . 1550/94], Met 60 % verlaagd invoerrecht (Bijlage bij Verordening (EG) nr. 1550/94), Direito de importaÃ §Ã £o reduzido de 60 % [Anexo do Regulamento (CE) n ? 1550/94], The quantities imported under the CN codes referred to in this Annex benefit from a 60 % reduction in the import duty during the period 1 July 1995 to 30 June 1997. 60 prosenttia alennettu tuontitulli [Asetuksen (EY) N:o 1550/94 liite], CN code Description Total quantity which may be imported during the following periods I 1 July 1995to 30 June 1996 1 July 1996to 30 June 1997 2309 90 31 Preparations of a kind used in animal 3 018,6 tonnes 3 198,6 tonnes' 2309 90 41 feed Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1995. For the Commission Franz FISCHLER Member of the Commission